 



Exhibit 10.2

 

 





STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”) dated as of November 8, 2012 is by
and between PAR Investment Partners L.P., a Delaware limited partnership (“PAR”)
and Global Eagle Acquisition Corp., a Delaware corporation (“GE”).

 

WHEREAS, PAR owns 20,464,581 shares of the common stock, consisting of
15,209,411 listed shares (ISIN DE0001262186/WKN 12628) and 5,255,170 not-listed
shares (ISIN DE000A1PHBP5/WKN A1PHBP), (the “Common Stock”) of Advanced Inflight
Alliance AG, a German corporation (the “Company”); and

 

WHEREAS, GE desires to purchase from PAR and PAR desires to sell to GE the
20,464,581 shares of Common Stock of the Company held by PAR (the “Shares”),
upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.PURCHASE AND SALE OF SHARES. Subject to the terms and conditions hereof and in
reliance on the representations, warranties and covenants contained herein and
in the Execution Date AIA Certificate, GE will purchase from PAR, and PAR will
sell, transfer and convey to GE, the Shares (inclusive of all membership and
ancillary rights arising out of, or relating to, the Shares, including, without
limitation, any dividend rights and any rights to any undistributed profits of
the Company for the past financial year, as well as to all distributable profits
of the Company relating to the Shares for the current financial year) for a
purchase price equal to the Share Consideration (as defined below).  As used
herein, the term “Share Consideration” means that number of fully paid and
non-assessable shares (the “GE Shares”) of non-voting common stock of GE, par
value $0.0001 per share as is equal to the quotient obtained by dividing (i) the
AIA Value (as defined below) by (ii) US$10.00.  As used herein, the term “AIA
Value” means US$143,682,330.

 

2.CLOSING. The closing of the purchase and sale of the Shares (the “Closing”)
shall take place at the offices of McDermott Will & Emery LLP, located at 340
Madison Avenue, New York, NY 10173, as soon as practicable after the
satisfaction or waiver of all of the conditions set forth in Section 2.1,
Section 2.2 and Section 2.3. At the Closing, upon the terms and subject to the
conditions of this Agreement, (i) PAR shall irrevocably instruct its depositary
bank pursuant to a letter in the form attached hereto as Exhibit A to transfer
the Shares, free from any and all claims for payment of outstanding
contributions thereon and free and clear of any and all Liens by transfer of
book-entry to a securities account designated by GE for such purposes and (ii)
GE shall deliver to PAR the GE Shares by book entry.

 

2.1General Conditions. The respective obligations of each party to consummate
the transactions contemplated by this Agreement are subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:

 



 

 

 

(i)                 The transactions contemplated by (A) that certain Agreement
and Plan of Merger and Reorganization, dated as of the date hereof, by and among
GE, EAGL Merger Sub Corp., a Delaware corporation and wholly-owned subsidiary of
the Company, Row 44, Inc., a Delaware Corporation, and PAR (the “Merger
Agreement”), and (B) that certain Common Stock Purchase Agreement, dated as of
September 5, 2012, between GE and PAR, shall have been consummated.

 

(ii)               No Governmental Body or other Person shall have commenced or
threatened to commence any Legal Proceeding (a) challenging or seeking the
recovery of a material amount of damages in connection with the transactions
contemplated by this Agreement, (b) seeking to prohibit or limit the exercise by
PAR of any material right pertaining to its ownership of the GE Shares, or (c)
seeking to prohibit or limit the exercise by GE of any material right pertaining
to its ownership of the Shares.

 

(iii)             GE shall have obtained (a) the Required GE Vote (as
hereinafter defined) and (b) the affirmative vote of holders of GE Common Stock
with respect to the approval of the amendment and restatement of GE’s
certificate of incorporation as further described in the Proxy Statement.

 

2.2Conditions to Obligations of PAR. The obligations of PAR to consummate the
transactions contemplated by this Agreement are subject to the satisfaction, at
or prior to the Closing, of each of the following conditions, any of which may
be waived in writing by PAR in its sole discretion:

 

(i)                 All of GE’s representations and warranties contained in
Section 4 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Closing Date with the same effect
as though such representations and warranties had been made on and as of such
date (other than any such representation or warranty that is made by its terms
as of a specified date, which shall be true and correct as of such specified
date).

 

(ii)               GE shall have performed or complied in all material respects
with all agreements or covenants required by this Agreement to be performed or
complied with on or prior to the Closing Date.

 

(iii)             There shall not have occurred any GE Material Adverse Effect,
and no event shall have occurred or circumstance shall exist that, in
combination with any other events or circumstances, would reasonably be expected
to have a GE Material Adverse Effect.

 

(iv)             PAR shall have received the GE Shares, free and clear of any
and all Liens.

 



2

 

 

(v)               PAR shall have received a registration rights agreement in
substantially the form attached hereto as Exhibit B (the “Registration Rights
Agreement”) executed by GE.

 

(vi)             PAR shall have received a certificate executed by an officer of
GE containing the representation of such officer that the conditions set forth
in Section 2.2(i) and (ii) have been duly satisfied.

 

(vii)           PAR shall have received a certificate of the Secretary of GE,
certifying to (A) the incumbency and specimen signature of each officer of GE
executing this Agreement and any other document executed on behalf of GE, (B)
the organizational documents of GE and (C) the resolutions of the Board of
Directors of GE approving and adopting this Agreement and the transactions
contemplated hereby, which shall not have been modified, revoked or rescinded as
of the Closing.

 

2.3Conditions to Obligations of GE. The obligations of GE to consummate the
transactions contemplated by this Agreement are subject to the satisfaction, at
or prior to the Closing, of each of the following conditions, any of which may
be waived in writing by GE in its sole discretion:

 

(i)                 All of PAR’s representations and warranties contained in
Section 3 of this Agreement that contain “Material Adverse Effect” or other
“materiality” or similar qualifiers shall have been true and correct as of the
date hereof and shall be true and correct as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date).

 

(ii)               All of PAR’s representations and warranties contained in
Section 3 of this Agreement that do not contain “Material Adverse Effect” or
other “materiality” or similar qualifiers shall have been true and correct in
all material respects as of the date hereof and shall be true and correct in all
material respects as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date (other than
any such representation or warranty that is made by its terms as of a specified
date, which shall be true and correct as of such specified date).

 

(iii)             PAR shall have performed or complied in all material respects
with all agreements or covenants required by this Agreement to be performed or
complied with on or prior to the Closing Date.

 

(iv)             There shall not have occurred any Company Material Adverse
Effect, and no event shall have occurred or circumstance shall exist that, in
combination with any other events or circumstances, would reasonably be expected
to have a Company Material Adverse Effect.

 

(v)               GE shall have received the Shares, free and clear of any and
all Liens.

 

(vi)             GE shall have received the Registration Rights Agreement
executed by PAR.

 



3

 

 

(vii)           All Consents required to be obtained from or made with any
Governmental Body shall have been obtained and shall be in full force and
effect.

 

(viii)         All material third party Consents (other than with respect to any
Governmental Authorizations which are governed by Section 2.3(vii) above)
required to be obtained in connection with the transactions contemplated by this
Agreement shall have been obtained by the Company and shall be in full force and
effect.

 

(ix)             GE shall have received a certificate executed by an executive
officer of PAR containing the representation of such executive officer on behalf
of PAR that the conditions set forth in Section 2.3(i), (ii) and (iii) have been
duly satisfied.

 

(x)               GE shall have received a certificate of an executive officer
of PAR, certifying to (A) the incumbency and specimen signature of each officer
of PAR executing this Agreement and any other document executed on behalf of PAR
and (B) the resolutions of PAR’s general partner approving and adopting this
Agreement and the transactions contemplated hereby, which shall not have been
modified, revoked or rescinded as of the Closing.

 

(xi)             GE shall have received the Closing Date AIA Certificate,
executed by the Company.

 

3.REPRESENTATIONS AND WARRANTIES OF PAR. PAR represents and warrants to GE as
follows as of the date hereof:

 

3.1PAR Existence; Authority; Binding Effect . PAR is a limited partnership
validly existing under the laws of the state of its organization. PAR has the
requisite power and authority to enter into and perform this Agreement and the
transactions contemplated hereby. The execution, delivery and performance by PAR
of this Agreement and the transactions contemplated hereby have been duly
authorized by all necessary action by PAR. This Agreement has been duly and
validly executed and delivered by PAR and constitutes the legally valid and
binding obligation of PAR, enforceable against PAR in accordance with the terms
hereof, except (a) as may be limited by applicable bankruptcy, insolvency,
reorganization, or others laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (b) as may be limited by the
effect of rules of law governing the availability of equitable remedies.

 

3.2PAR No Conflicts. The execution, delivery and performance by PAR of this
Agreement does not and will not (i) conflict with or violate the certificate of
limited partnership or partnership agreement of PAR, (ii) conflict with or
constitute a violation of any provision of any law, rule, regulation, order,
writ, judgment, injunction, decree or award that currently is in effect and
applicable to PAR, or (iii) violate, result in a breach of or constitute grounds
for termination of any agreement to which PAR is a party.

 



4

 

 

3.3Ownership of Shares. PAR holds the Shares free and clear of any and all Liens
and it is entitled to pass full legal and beneficial ownership of the Shares as
provided in this Agreement.

 

3.4PAR Proceedings; Orders. There is no pending proceeding against or involving
PAR, and, to the knowledge of PAR, no third party has threatened to commence any
proceeding against or involving PAR (a) that relates to the Shares; (b) that
relates to PAR in its capacity as a shareholder of the Company; or (c) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, the transactions contemplated by this Agreement.

 

3.5Consents. All consents, approvals, authorizations and orders required for the
execution and delivery and performance by PAR of this Agreement have been
obtained and are in full force and effect.

 

3.6Investment, Experience, Accredited Investor.

 

(i)                 PAR is acquiring the GE Shares for investment for its own
account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof.

 

(ii)               PAR understands that the acquisition of the GE Shares
involves substantial risk. PAR has experience as an investor in securities of
companies and acknowledges that it is able to fend for itself, can bear the
economic risk of its investment in the GE Shares, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of this investment in the GE Shares and protecting its own
interests in connection with this investment.

 

(iii)             PAR is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act.

 

3.7PAR Brokers or Finders. Except as set forth on Schedule 3.7, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of PAR.

 

3.8PAR No Discussions. Other than discussions and negotiations relating to the
transactions contemplated by this Agreement, including with GE, PAR is not
presently in discussion with any other Person in connection with an Acquisition
Transaction.

 

3.9No Additional Representations. Except as otherwise expressly set forth in
this Section 3, PAR expressly disclaims any representations or warranties of any
kind or nature, express or implied, including any representations and warranties
as to the Company (including, without limitation, any representations and
warranties contained in the Execution Date AIA Certificate or Closing Date AIA
Certificate), its business or assets or the transactions contemplated by this
Agreement.

 



5

 

 

4.REPRESENTATIONS AND WARRANTIES OF GE. GE hereby represents and warrants to PAR
as follows as of the date hereof:

 

4.1Existence; Authority; Binding Effect . GE is a corporation validly existing
under the laws of the State of Delaware. GE has the requisite corporate power
and authority to enter into and perform this Agreement. The execution, delivery
and performance by GE of this Agreement (including, without limitation, the
issuance of the GE Shares in accordance with this Agreement) have been duly
authorized by all necessary action by GE. This Agreement has been duly and
validly executed and delivered by GE and constitutes the legally valid and
binding obligation of GE, enforceable against GE in accordance with the terms
hereof, except (a) as may be limited by applicable bankruptcy, insolvency,
reorganization, or others laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (b) as may be limited by the
effect of rules of law governing the availability of equitable remedies.

 

4.2No Conflicts. The execution, delivery and performance by GE of this Agreement
(including, without limitation, the issuance of the GE Shares in accordance with
this Agreement) do not and will not (i) conflict with or violate the certificate
of incorporation or bylaws of GE, (ii) conflict with or constitute a violation
of any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree or award that currently is in effect and applicable to GE, or
(iii) violate, result in a breach of or constitute grounds for termination of
any agreement to which GE is a party.

 

4.3Proceedings; Orders. There is no pending proceeding against or involving GE,
and, to the knowledge of GE, no third party has threatened to commence any
proceeding against or involving GE that challenges, or that may have the effect
of preventing, delaying, making illegal or otherwise interfering with, the
transactions contemplated by this Agreement.

 

4.4Consents. Other than the Required GE Vote (and the affirmative vote of
holders of GE Common Stock with respect to any other proposal submitted to the
holders of GE Common Stock concurrently with the matters underlying the Required
GE Vote), all consents, approvals, authorizations, filings and orders required
for the execution and delivery and performance by GE of this Agreement
(including, without limitation, the issuance of the GE Shares in accordance with
this Agreement) have been obtained and are in full force and effect.

 

4.5Capitalization. As of the date hereof, the authorized and outstanding capital
of GE consists of:

 

(i)                 400,000,000 shares of GE Common Stock, of which 23,161,585
shares are issued and outstanding. All of the outstanding shares of GE Common
Stock have been duly authorized, are fully paid and nonassessable and were
issued in compliance with all applicable federal and state securities laws;

 



6

 

 

(ii)               1,000,000 shares of preferred stock, par value $0.0001 per
share, none of which is issued and outstanding; and

 

(iii)             GE Warrants to purchase an aggregate of 25,992,500 shares of
GE Common Stock. All of the GE Warrants have been duly authorized, are fully
paid and nonassessable and were issued in compliance with all applicable federal
and state securities laws.

 

4.6SEC Filings; Financial Statements. GE has filed with the SEC and has
heretofore made available to PAR true and complete copies of all forms, reports,
schedules, statements and other documents required to be filed by it under the
Exchange Act (collectively, the “GE SEC Documents”). As of their respective
dates or, if amended, as of the date of the last such amendment, the GE SEC
Documents, including, without limitation, any financial statements or schedules
included therein, complied in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. Each of the
balance sheets (including the related notes) included in the GE SEC Documents
fairly presented in all material respects the financial position of GE as of the
respective dates thereof, and the other related financial statements (including
the related notes) included therein fairly presented in all material respects
the results of operations and cash flows of GE for the respective periods or as
of the respective dates set forth therein. Each of the balance sheets and
statements of operations and cash flows (including the related notes) included
in the GE SEC Documents has been prepared in all material respects in accordance
with generally accepted accounting principles, except as otherwise noted therein
and subject, in the case of unaudited interim financial statements, to normal
year-end adjustments.

 

4.7GE Brokers or Finders. Except as set forth on Schedule 4.7 hereto, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of GE.

 

4.8Shareholder Vote. The affirmative vote of the holders of a majority of the
shares of GE Common Stock voted at the special meeting of GE stockholders is
required to approve the issuance of the GE Shares (the “Required GE Vote”).
Other than the Required GE Vote (and the affirmative vote of holders of GE
Common Stock with respect to any other proposal submitted to the holders of GE
Common Stock concurrently with the matters underlying the Required GE Vote),
there are no other votes of the holders of GE Common Stock or any other class or
series of the capital stock of GE necessary with respect to the consummation of
the transactions contemplated by this Agreement.

 

4.9Valid Issuance. All GE Shares issued in connection with this Agreement (i)
will, when issued in accordance with the provisions of this Agreement, be
validly issued, fully paid and nonassessable, (ii) are being issued in
compliance with all applicable federal and state securities laws, (iii) are not
being issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities of GE, and (iv) will be freely tradable
by the holder thereof, free and clear of any and all Liens, other than pursuant
to Section 5.11 and applicable securities laws.

 



7

 

 

4.10Investment; Experience; Accredited Investor.

 

(i)                 GE is acquiring the Shares for investment for its own
account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof.

 

(ii)               GE understands that the acquisition of the Shares involves
substantial risk. GE has experience as an investor in securities of companies
and acknowledges that it is able to fend for itself, can bear the economic risk
of its investment in the Shares, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of this investment in the Shares and protecting its own interests in
connection with this investment.

 

(iii)             GE is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act.

 

5.ADDITIONAL AGREEMENTS.

 

5.1Consents; Approvals. Each of the parties shall use its commercially
reasonable efforts to take, or cause to be taken, all appropriate actions and to
do, or cause to be done, all things necessary, proper or advisable under
applicable Law or otherwise to consummate and make effective the transactions
contemplated by this Agreement as promptly as practicable, including to obtain
all consents, approvals, authorizations, qualifications and orders as are
necessary for the consummation of the transactions contemplated by this
Agreement.

 

5.2Public Announcements. From and after the date of this Agreement, neither PAR
nor GE shall, except to the extent required under applicable Laws or stock
exchange listing requirements, (i) issue any press release regarding this
Agreement or any of the transactions contemplated by this Agreement or (ii) make
any public statement regarding this Agreement or any of the transactions
contemplated by this Agreement, in each case without the other’s prior written
consent. PAR shall use commercially reasonable efforts to cause the Company to
not (i) except to the extent required under applicable Laws or stock exchange
listing requirements, (A) issue any press release regarding this Agreement or
any of the transactions contemplated by this Agreement or (B) make any public
statement regarding this Agreement or any of the transactions contemplated by
this Agreement, in each case without GE’s prior written consent or (ii) provide
any written materials to its employees generally (or to any subset thereof), or
to its customers or partners generally (or to any subset thereof), regarding
this Agreement or any of the transactions contemplated by this Agreement without
GE’s prior written consent.

 



8

 

 

5.3Cooperation. Each of PAR and GE will use its reasonable best efforts to take
all actions and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.

 

5.4Updates to Proxy Statement. If at any time prior to the Closing, PAR obtains
actual knowledge of any information relating to the Company or its Subsidiaries,
or any of their respective subsidiaries, affiliates, officers or directors, that
would be required to be set forth in an amendment or supplement to the Proxy
Statement so that none of the information in the Proxy Statement (and any
amendment or supplement thereto), at the date of mailing and at the time of the
special meeting of GE stockholders, will contain any statement which is false or
misleading with respect to any material fact, or which omits to state any
material fact necessary in order to make the statements therein not false or
misleading, PAR shall promptly notify GE and an appropriate amendment or
supplement describing such information shall be promptly filed with the SEC and,
to the extent required by law, disseminated to the stockholders of GE; provided,
however, that no information received by GE pursuant to this Section 5.4 shall
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by PAR, and no such information shall be deemed to
change, supplement or amend any schedules to this Agreement.

 

5.5Mutual Recognition. Unless otherwise agreed, PAR shall avoid any measures
that could lead to an obligation for GE to make an additional payment in
accordance with section 31 (5) of the German Acquisition and Takeover Act, and
GE shall, until the expiry of September 1, 2013, avoid any measures that could
lead to an obligation for PAR to make an additional payment in accordance with
section 31 (5) of the German Acquisition and Takeover Act. PAR and GE further
agree (i) not to implement any measures which might lead to an obligation for
PAR to make a mandatory offer under section 35 (2) of the German Acquisition and
Takeover Act and (ii) to avoid acting in concert with respect to the Company.

 

5.6Company Operations. Without the prior written consent of GE, from the date
hereof through and including the Closing Date, PAR shall, to the extent
permitted under German Law, use commercially reasonable efforts to cause the
Company and its Subsidiaries to:

 

(i)                 conduct its business and operations in the ordinary course
and in substantially the same manner as such business and operations have been
conducted prior to the date of this Agreement;

 

(ii)               use reasonable efforts to preserve intact its current
business organization, keep available the services of its current officers and
employees and maintain its relations and good will with all suppliers,
customers, landlords, creditors, employees and other Persons having business
relationships with it;

 



9

 

 

(iii)             keep in full force all insurance policies;

 

(iv)             not make any binding material proposal or enter into, amend or
terminate any material contract of the Company and its Subsidiaries (including,
without limitation, any lease of real property);

 

(v)               not declare, accrue, set aside or pay any dividend or make any
other distribution in respect of any shares of Common Stock, and not repurchase,
redeem or otherwise reacquire any shares of Common Stock or other securities;

 

(vi)             not sell, issue or authorize the issuance of (i) any capital
stock or other security (except upon the valid exercise of options outstanding
as of the date of this Agreement), (ii) any option or right to acquire any
capital stock or other security, or (iii) any instrument convertible into or
exchangeable for any capital stock or other security;

 

(vii)           not amend or waive any of its rights under (i) any provision of
any agreement evidencing any outstanding option or right to purchase equity
securities of the Company, or (ii) any provision or any restricted stock
purchase agreement;

 

(viii)         not amend or permit the adoption of any amendment to any of its
respective organizational documents;

 

(ix)             not form any subsidiary or acquire any equity interest or other
interest in any other Entity;

 

(x)               not (i) enter into, or permit any of the assets owned or used
by it to become bound by, any Contract requiring the Consent of any other party
to such Contract in connection with the transactions contemplated by this
Agreement, (ii) enter into, or permit any of the assets owned or used by it to
become bound by, any Contract that is or would constitute a material contract of
the Company and its Subsidiaries, or (iii) amend or prematurely terminate, or
waive any material right or remedy under, any material contract of the Company
and its Subsidiaries;

 

(xi)             not (i) lend money to any Person (except that the Company may
make routine travel advances to employees in the ordinary course of business) or
(ii) incur or guarantee any indebtedness for borrowed money;

 

(xii)           not (i) establish, adopt or amend any employee benefit plan,
(ii) pay any bonus or make any profit-sharing payment, cash incentive payment or
similar payment to, or increase the amount of the wages, salary, commissions,
fringe benefits or other compensation or remuneration payable to, any of its
directors, officers or employees, or (iii) hire any new employee, consultant or
independent contractor;

 



10

 

 

(xiii)         not change any of its methods of accounting or accounting
practices in any material respect;

 

(xiv)         not make any material Tax election;

 

(xv)           not commence or settle any Legal Proceeding;

 

(xvi)         not take any other action, or enter into any transaction of the
sort, set forth in Section A-15 of Annex A attached hereto; and

 

(xvii)       not agree or commit to take any of the actions described above.

 

5.7No Negotiations. From the date hereof through and including the Closing Date,
none of the Company, PAR nor any of their respective representatives shall,
directly or indirectly (a) solicit or encourage the initiation of any inquiry,
proposal or offer from any Person (other than GE) relating to a possible
Acquisition Transaction; (b) participate in any discussions or negotiations or
enter into any agreement with, or provide any information to, any Person (other
than GE) relating to or in connection with a possible Acquisition Transaction;
or (c) consider, entertain or accept any proposal or offer from any Person
(other than GE) relating to a possible Acquisition Transaction. PAR shall
promptly notify GE in writing of any inquiry, proposal or offer relating to a
possible Acquisition Transaction that is received by the Company (and provided
to PAR), PAR or any representative thereof from the date hereof through and
including the Closing Date.

 

5.8Restrictions on Sales. Other than as contemplated by this Agreement, from the
date hereof through the earlier of (i) the Closing Date and (ii) the termination
of this Agreement pursuant to Section 6, PAR agrees not to sell, assign,
transfer, convey, hypothecate or dispose of any of the Shares.

 

5.9Trust Account Waiver. PAR acknowledges and agrees that GE is a blank check
company and that GE’s sole assets consist of the cash proceeds of GE’s initial
public offering and private placements of its securities, and that substantially
all of these proceeds have been deposited in a trust account (the “Trust
Account”) for the benefit of its public shareholders. For and in consideration
of GE entering into this Agreement, the receipt and sufficiency of which are
hereby acknowledged, PAR, on behalf of itself and any of its respective
managers, directors, officers, affiliates, members, stockholders, trustees,
hereby irrevocably waives any right, title, interest or claim of any kind it has
or may have in the future in or to any monies in the Trust Account, and agrees
not to seek recourse against the Trust Account or any funds distributed
therefrom as a result of, or arising out of, any such claims against GE arising
under this Agreement.

 

5.10Listing. GE will use reasonable best efforts to cause the GE Shares to be
listed on the NASDAQ Capital Market as of the Closing. If the GE Shares are not
listed on the NASDAQ Capital Market as of the Closing, GE will continue to use
reasonable best efforts to cause such shares to be so listed.

 



11

 

 

5.11Lock Up. PAR agrees that (a) fifty percent (50%) of the GE Shares may not be
sold, transferred or otherwise disposed of until the earlier to occur of (1) six
(6) months from the Closing and, (2) if prior to the end of such six-month
period the last sales price of GE Common Stock equals or exceeds $12.00 per
share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 45 days after the Closing, the last day of such
30-trading day period, and (b) the remaining fifty percent (50%) of the GE
Shares may not be sold, transferred or otherwise disposed of until the earlier
to occur of (1) the first anniversary of the Closing and, (2) if prior to such
first anniversary the last sales price of GE Common stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least six months after the Closing, the
last day of such 30-trading day period; provided that in each case, the
foregoing restrictions will expire immediately prior to the consummation by GE
of any liquidation, merger, stock exchange or other similar transaction after
the Closing that results in all of its stockholders having the right to exchange
their shares of common stock for cash, securities or other property or that
results in the stockholders of GE immediately prior to consummation of such
transaction holding less than a majority of the outstanding shares immediately
following consummation of such transaction.

 

6.TERMINATION

 

6.1Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(i)                 by mutual written consent of PAR and GE;

 

(ii)               (A) by PAR if any of GE’s representations and warranties
contained in Section 4 of this Agreement shall have been inaccurate in any
material respect as of the date of this Agreement or shall have become
inaccurate in any material respect as of any subsequent date (as if made on such
subsequent date), or if any of GE’s covenants contained in this Agreement shall
have been breached in any material respect; provided, however, that PAR may not
terminate this Agreement under this Section 6.1(ii) on account of an inaccuracy
in GE’s representations and warranties or on account of a breach of a covenant
by GE unless such inaccuracy or breach (if curable) is not cured by GE within
ten (10) calendar days after receiving written notice from PAR of such
inaccuracy or breach or (B) by GE if any of PAR’s representations and warranties
contained in Section 3 of this Agreement shall have been inaccurate in any
material respect as of the date of this Agreement or shall have become
inaccurate in any material respect as of any subsequent date (as if made on such
subsequent date), or if any of PAR’s covenants contained in this Agreement shall
have been breached in any material respect; provided, however, that GE may not
terminate this Agreement under this Section 6.1(ii) on account of an inaccuracy
in PAR’s representations and warranties or on account of a breach of a covenant
by PAR unless such inaccuracy or breach (if curable) is not cured by PAR within
ten (10) calendar days after receiving written notice from GE of such inaccuracy
or breach;

 



12

 

 

(iii)             by either PAR or GE if the transactions contemplated by this
Agreement shall not have been consummated by February 18, 2013 (unless the
failure to consummate the transactions contemplated by this Agreement is
attributable to a failure on the part of the party seeking to terminate this
Agreement to perform any material obligation required to be performed by such
party at or prior to such date);

 

(iv)             by either PAR or GE if a court of competent jurisdiction or
other Governmental Body shall have issued a final and nonappealable order,
decree or ruling, or shall have taken any other action, having the effect of
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement;

 

(v)               automatically upon the termination of the Merger Agreement; or

 

(vi)             automatically if the transactions contemplated by this
Agreement shall not have been consummated by December 31, 2013 as a result of
GE’s failure to obtain the Required GE Vote.

 

The party seeking to terminate this Agreement pursuant to this Section 6.1
(other than Section 6.1(i)) shall give prompt written notice of such termination
to the other party.

 

6.2Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 6.1, this Agreement shall forthwith become null and void and
have no effect, without any liability on the part of PAR or GE and their
respective directors, officers, employees, partners or stockholders and all
rights and obligations of any party hereto shall cease, except for the
agreements contained in Section 8.

 

7.INDEMNIFICATION

 

7.1Indemnification.

 

(i)From and after the Closing Date, PAR shall hold harmless and indemnify each
of GE and its Affiliates, and each of their respective officers, directors,
employees, agents and representatives (each, a “GE Indemnified Party,” and,
collectively, the “GE Indemnified Parties”) from and against, and shall
compensate and reimburse each of the GE Indemnified Parties for, any Damages
that are directly or indirectly suffered or incurred by any of the GE
Indemnified Parties or to which any of the GE Indemnified Parties may otherwise
become subject (regardless of whether or not such Damages relate to any
third-party claim) that arise from or as a result of, or are directly or
indirectly connected with: (i) any inaccuracy in or breach of any of the
representation or warranties made by PAR contained in Section 3 of this
Agreement, (ii) any breach of any covenant or obligation of PAR set forth in
this Agreement, (iii) any intentional misrepresentation or fraud and (iv) any
obligations associated with or arising from, whether directly or indirectly, the
tender offer conducted by PAR with respect to the shares of common stock of the
Company which commenced on July 11, 2012. For the avoidance of doubt, neither
PAR nor any of its Affiliates, officers, directors, employees, agents or
representatives shall have any liability or indemnification obligation with
respect to any representations and warranties made to GE by the Company,
including without limitation, the representations and warranties set forth in
the Execution Date AIA Certificate or Closing Date AIA Certificate.

 



13

 

 

(ii)From and after the Closing Date, GE shall hold harmless and indemnify PAR
and its Affiliates, and each of their respective officers, directors, employees,
agents and representatives (each, a “PAR Indemnified Party,” and, collectively,
the “PAR Indemnified Parties”), from and against all Damages that are directly
suffered or incurred by any of the PAR Indemnified Parties or to which any of
the PAR Indemnified Parties may otherwise be subject (regardless of whether or
not such Damages relate to any third-party claim) that arise from or as a result
of, or are directly or indirectly connected with: (i) any inaccuracy in or
breach of any representation or warranty made by GE contained in Section 4 of
this Agreement, (ii) any breach of any covenant or obligation of GE contained in
this Agreement and (iii) any intentional misrepresentation or fraud.

 

7.2Survival of Representations and Warranties. Other than the representations
and warranties contained in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 4.1,
4.2, 4.3, 4.5, 4.7 and 4.9, each of which shall survive indefinitely, the
representations and warranties of PAR and GE contained in this Agreement shall
expire eighteen (18) months following the Closing Date.

 

7.3Exclusivity of Indemnification Remedies. With the exception of claims based
upon intentional misrepresentation or fraud, the right of any GE Indemnified
Party to assert claims for indemnification and to receive indemnification
pursuant to Section 7 shall, after the Closing, be such Person’s sole and
exclusive remedy for monetary Damages with respect to any breach of the
representations, warranties and covenants contained in this Agreement. The
exercise by any Person of any of its rights under Section 7 shall not be deemed
to be an election of remedies and shall not be deemed to prejudice, or to
constitute or operate as a waiver of, any injunctive or other equitable right,
remedy or relief that such Person may be entitled to exercise.

 

7.4Defense of Third Party Claims.

 

(i)In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement in respect of, arising out of or involving any
Damages or demand made by any person against the Indemnified Party (a “Third
Party Claim”), such Indemnified Party shall deliver notice thereof to PAR, or to
GE, as applicable (the “Indemnifying Party”); provided, that no delay or failure
on the part of an Indemnified Party in notifying PAR or GE, as the case may be,
shall relieve an Indemnifying Party from its obligations hereunder unless the
Indemnifying Party is thereby materially prejudiced (and then solely to the
extent of such prejudice).

 



14

 

 

(ii)The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within fifteen (15) days of receipt of notice from the
Indemnified Party of the commencement of such Third Party Claim, to assume the
defense thereof at the expense of the Indemnifying Party with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnified Party.
If the Indemnifying Party does not expressly elect to assume the defense of such
Third Party Claim within the time period set forth in this Section 7.4, the
Indemnified Party shall have the sole right to assume the defense of and to
settle such Third Party Claim. If the Indemnifying Party assumes the defense of
any Third Party Claim, the Indemnified Party shall, at the Indemnifying Party’s
expense, cooperate with the Indemnifying Party in such defense and make
available to the Indemnifying Party all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. If the Indemnifying Party assumes the defense of any Third Party Claim,
the Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed),
enter into any settlement or compromise or consent to the entry of any judgment
with respect to such Third Party Claim if such settlement, compromise or
judgment (i) involves a finding or admission of wrongdoing, (ii) does not
include an unconditional written release by the claimant or plaintiff of the
Indemnified Party from all liability in respect of such Third Party Claim or
(iii) imposes equitable remedies or any obligation on the Indemnified Party
other than solely the payment of money damages for which the Indemnified Party
will be indemnified hereunder.

 

7.5Effect of Investigation. The right to indemnification, payment of Damages of
an Indemnified Party or other remedies of GE or PAR based on any representation,
warranty, covenant or obligation of the PAR or GE contained in or made pursuant
to this Agreement shall not be affected or deemed waived by any investigation
conducted with respect to, or any knowledge acquired (or capable of being
acquired) at any time, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant or obligation.

 

8.MISCELLANEOUS

 

8.1Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received (a) when delivered by hand, or (b)
two business days after such notice is sent by registered mail, by courier or
express delivery service or by facsimile, in each case to the address or
facsimile telephone number set forth beneath the name of such party below (or to
such other address or facsimile telephone number as such party shall have
specified in a written notice given to the other parties hereto):

 



15

 

 

If to PAR:

 

PAR Investment Partners, L.P.
One International Place, Suite 2401
Boston, MA 02110
Attention: Chief Operating Officer and General Counsel
Facsimile: 617-556-8875

 

with a copy to:

 

Goodwin Procter LLP
Exchange Place
Boston, MA 02109

Attention: Robert P. Whalen, Esq.

Facsimile: 617-523-1231

 

If to GE:

 

Global Eagle Acquisition Corp.
10900 Wilshire Blvd., Suite 1500
Los Angeles, CA 90024
Attention: Chief Executive Officer
Facsimile: 310-209-7225

 

with a copy to:

 

McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173-1922
Attention: Joel Rubinstein, Esq.
Facsimile: 212-547-5444

 

8.2Entire Agreement. This Agreement and any exhibits, annexes and schedules
attached hereto represents the entire agreement between the parties hereto with
respect to the subject matter hereof.

 

8.3Law Governing. This Agreement, except for the assignment in Section 2 above,
which shall be governed by and construed and enforced in accordance with the
laws of the Federal Republic of Germany, shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
any conflict of laws provisions thereof.

 

8.4Venue. Any Legal Proceeding relating to this Agreement or the enforcement of
any provision of this Agreement may be brought or otherwise commenced in any
federal or state court located in New York, New York. Each of PAR and GE: (a)
expressly and irrevocably consent and submit to the jurisdiction of each federal
and state court located in New York, New York in connection with any such Legal
Proceeding; (b) agree that service of any process, summons, notice or document
by U.S. mail addressed to PAR or GE at the address set forth in Section 8.1
shall constitute effective service of such process, summons, notice or document
for purposes of any such Legal Proceeding; (c) agree that each federal or state
court located in New York, New York, shall be deemed to be a convenient forum;
and (d) agree not to assert (by way of motion, as a defense or otherwise), in
any such Legal Proceeding commenced in any federal or state court located in New
York, New York any claim that such party is not subject personally to the
jurisdiction of such court, that such Legal Proceeding has been brought in an
inconvenient forum, that the venue of such action or proceeding is improper or
that this Agreement or the subject matter of this Agreement may not be enforced
in or by such court.

 



16

 

 

8.5Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any Legal Proceeding arising out of this
Agreement or the transactions contemplated hereby.

 

8.6Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. No
party may assign or delegate any rights or obligations under this Agreement
without the prior written consent of the other party; provided, however, that GE
may assign its rights under this Agreement to a wholly owned subsidiary of GE.

 

8.7No Publicity. Except as may be otherwise required by law, or in any filing
with the Securities and Exchange Commission, neither GE nor PAR shall make any
public statement or announcement regarding this Agreement or the transactions
contemplated hereby, or disclose any of the terms of this Agreement, in each
case without the other’s prior written consent.

 

8.8No Oral Modifications. No amendments or modifications to this Agreement shall
be made or deemed to have been made unless in writing executed and delivered by
the party to be bound thereby.

 

8.9Counterparts. This agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, all of which together
shall constitute one and the same instrument.

 

8.10Waivers. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a continuing waiver, and no waiver shall be binding
unless executed in writing by the party making the waiver.

 

8.11Expenses. Each party will bear its own respective costs and expenses
incurred in connection with the transactions contemplated by this Agreement and
shall reimburse the Company for 50% of the reasonable costs and expenses of the
Company’s auditor in connection with the preparation of pro forma financial
statements (including without limitation, U.S. generally accepted accounting
principles translation) incurred in connection with the transactions
contemplated by this Agreement. Notwithstanding the foregoing, in the event the
transactions contemplated by this Agreement are consummated, all costs and
expenses of GE, PAR and the Company incurred in connection with the transactions
contemplated by this Agreement shall be paid by GE.

 



17

 

 

8.12Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement, including, without
limitation, PAR rendering all necessary declarations or confirmations to effect
the transfer of the Shares to GE, including, without limitation, any
declarations required in connection with section 13 of the German Depositary Act
(Depotgesetz).

 

8.13Construction. Each party has participated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that such party was
the drafter.

 

8.14Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
Law.

 

8.15Definitions. For purposes of this Agreement:

 

(i)                 “Acquisition Transaction” means any transaction (other than
the transaction between GE and PAR contemplated by this Agreement) involving:
(a) the sale, license, disposition or acquisition of all or a material portion
of the business or assets of the Company (taken as a whole); (b) the direct or
indirect acquisition (including by way of a tender or exchange offer) by of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company; or (c) any other merger, consolidation, business
combination, reorganization or similar transaction involving the Company.

 

(ii)               “Affiliate” means, with respect to any specified Person, any
other Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with, such specified
Person.

 

(iii)             “Closing Date” means the date on which the Closing actually
takes place.

 

(iv)             “Closing Date AIA Certificate” means a certificate to be
executed by the Company on the Closing Date, in form and substance reasonably
satisfactory to GE, certifying that (A) all of the representations and
warranties of the Company set forth on Annex A hereto that contain “Material
Adverse Effect” or other “materiality” or similar qualifiers shall have been
true and correct as of the date hereof and shall be true and correct as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct and not misleading as of such specified date) and (B) all of the
representations and warranties of the Company set forth on Annex A hereto that
do not contain “Material Adverse Effect” or other “materiality” or similar
qualifiers shall have been true and correct in all material respects as of the
date hereof and shall be true and correct in all material respects as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date).

 



18

 

 

(v)               “Company Material Adverse Effect” means an event, violation,
inaccuracy, circumstance or other matter that would reasonably be expected to
have a material adverse effect on the business, properties, condition (financial
or otherwise), capitalization, results of operations, financial performance or
prospects of the Company and its Subsidiaries ; provided, however, that none of
the following constitute, or will be considered in determining whether there has
occurred, a Company Material Adverse Effect: (A) changes or conditions generally
affecting the industry in which the Company and its Subsidiaries operates,
(B) changes in economic, capital market, regulatory or political conditions
generally, (C) any change in applicable Laws, (D) changes that are the result of
economic factors affecting the national, regional or world economy or acts of
war or terrorism, (E) the announcement of the transactions contemplated herein
or (F) the receipt from a Governmental Body of an antitrust investigation,
claim, suit or cause of action, except with respect to clauses (A)-(D) above, to
the extent that the impact of such change, event, circumstance or effect is
disproportionately adverse to the Company and its Subsidiaries, taken as a
whole, relative to other companies in any industry in which the Company and its
Subsidiaries operates.

 

(vi)             “Consent” means any approval, consent, ratification,
permission, waiver or authorization (including any Governmental Authorization).

 

(vii)           “Contract” means any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, insurance policy,
benefit plan or legally binding commitment or undertaking of any nature.

 

(viii)         “Damages” means any loss, damage, injury, decline in value, lost
opportunity, liability, claim, demand, settlement, judgment, award, fine,
penalty, tax, fee (including reasonable attorneys’ fees), charge, cost
(including reasonable costs of investigation) or expense of any nature;
provided, however, that Damages will not include incidental, consequential,
indirect, punitive, special or exemplary Damages, except to the extent any such
incidental, consequential, indirect, punitive, special or exemplary Damages are
part of a claim made by a third party against an Indemnified Party.

 



19

 

 

(ix)             “Entity” means any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

 

(x)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(xi)             “Execution Date AIA Certificate” means the certificate executed
by the Company on the date hereof, in form and substance reasonably satisfactory
to GE, certifying that all of the representations and warranties of the Company
set forth on Annex A hereto are true and correct as of the date hereof (other
than any such representation or warranty that is made by its terms as of a
specified date, which shall be true and correct as of such specified date).

 

(xii)           “GE Common Stock” means the shares of common stock of GE, par
value $0.0001 per share.

 

(xiii)         “GE Material Adverse Effect” means an event, violation,
inaccuracy, circumstance or other matter that would reasonably be expected to
have a material adverse effect on the business, properties, condition (financial
or otherwise), capitalization, results of operations or financial performance of
GE.

 

(xiv)         “GE Warrants” means (a) warrants to purchase 18,992,500 shares of
GE Common Stock at an exercise price of $11.50 per share and (b) warrants to
purchase 7,000,000 shares of GE Common Stock at an exercise price of $11.50 per
share.

 

(xv)           “Governmental Authorization” means any: (a) permit, license,
certificate, franchise, permission, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement; or (b)
right under any Contract with any Governmental Body.

 

(xvi)         “Governmental Body” means any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or Entity and any court or other tribunal).

 

(xvii)       “Indemnified Party” means a GE Indemnified Party or a PAR
Indemnified Party, as the case may be.

 

(xviii)     “Law” means any federal, state, local or foreign law (including
common law), statute, ordinance, regulation, rule, code, injunction, judgment,
decree or order of any Governmental Body.

 



20

 

 

(xix)         “Legal Proceeding” means any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.

 

(xx)           “Legal Requirement” means any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.

 

(xxi)         “Liens” means any and all claims, liens, pledges, options,
charges, security interests, encumbrances or other rights of third parties.

 

(xxii)       “Person” means any individual, Entity or Governmental Body.

 

(xxiii)     “Proxy Statement” means a proxy statement filed with the SEC by GE.

 

(xxiv)     “SEC” means the United States Securities and Exchange Commission.

 

(xxv)       “Securities Act” means the Securities Act of 1933, as amended.

 

(xxvi)     “Subsidiary” means any Entity of which the Company directly or
indirectly owns 50% or more of the equity or that the Company otherwise directly
or indirectly controls.

 

(xxvii)   “Tax” means any tax (including any income tax, franchise tax, capital
gains tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem
tax, transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Body.

 

For purposes of convenience, the capitalized terms listed below are defined
herein in the following Sections:

 

Capitalized Term Where Defined Agreement Preamble AIA Value 1 Closing 2 Common
Stock Recitals Company Recitals Company Filed Documents A-8 of Annex A GE
Preamble GE Indemnified Party or GE Indemnified Parties 7.1(i)

 



21

 

 

GE SEC Documents 4.6 GE Shares 1 Indemnifying Party 7.4(i) Leased Real Property
A-14 of Annex A Merger Agreement 2.1 PAR Preamble PAR Indemnified Party or PAR
Indemnified Parties 7.1(ii) PCBs A-13 of Annex A Registration Rights Agreement
2.2 Required GE Vote 4.8 Share Consideration 1 Shares Recitals Third Party Claim
7.4(i) Trust Account 5.9

 

 

LIST OF SCHEDULES

 

Schedule 3.7 PAR Brokers or Finders

Schedule 4.7 GE Brokers or Finders

 

[The remainder of this page is intentionally left blank.]

 



22

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the date first written above.

 



  PAR INVESTMENT PARTNERS, L.P.       By: PAR Group, L.P., its general partner  
    By: PAR Capital Management, Inc., its general partner           By: /s/
Steven M. Smith__________________   Steven M. Smith   Chief Operating Officer
and General Counsel               GLOBAL EAGLE ACQUISITION CORP           By:
/s/ James Graf_________________________   Name: James Graf   Title: Vice
President

 

 

23

